USCA4 Appeal: 21-4403      Doc: 25         Filed: 10/17/2022     Pg: 1 of 4




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-4403


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        FRANCISCO MASIAS,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Northern District of West Virginia, at
        Clarksburg. Thomas S. Kleeh, Chief District Judge. (1:20-cr-00085-TSK-MJA-2)


        Submitted: October 13, 2022                                   Decided: October 17, 2022


        Before NIEMEYER and AGEE, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed in part and dismissed in part by unpublished per curiam opinion.


        ON BRIEF: Edmund J. Rollo, EDMUND J. ROLLO, Morgantown, West Virginia, for
        Appellant. Christopher Lee Bauer, Assistant United States Attorney, OFFICE OF THE
        UNITED STATES ATTORNEY, Clarksburg, West Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4403      Doc: 25          Filed: 10/17/2022     Pg: 2 of 4




        PER CURIAM:

               Francisco Masias pled guilty, pursuant to a written plea agreement, to aiding and

        abetting an attempt to introduce narcotics into a prison, in violation of 18 U.S.C. §§ 2,

        1791(a)(1), (b)(1). The district court sentenced Masias to 18 months’ imprisonment

        without a term of supervised release, the recommended sentence in the plea agreement.

        See Fed. R. Crim. P. 11(c)(1)(C). On appeal, Masias’ attorney has filed a brief pursuant to

        Anders v. California, 386 U.S. 738 (1967), questioning whether Masias’ guilty plea is

        valid, whether Masias could be prosecuted under his statute of conviction, whether an

        allegedly dishonest grand jury witness undermined Masias’ conviction, and whether

        Masias’ sentence is reasonable. Although notified of his right to do so, Masias did not file

        a pro se supplemental brief. The Government has moved to dismiss the appeal pursuant to

        the appeal waiver in Masias’ plea agreement. We affirm in part and dismiss in part.

               We review the validity of an appeal waiver de novo and “will enforce the waiver if

        it is valid and the issue appealed is within the scope of the waiver.” United States v. Adams,

        814 F.3d 178, 182 (4th Cir. 2016). Upon review of the record, including the plea agreement

        and transcript of the Fed. R. Crim. P. 11 hearing, we conclude that Masias knowingly and

        voluntarily waived his right to appeal. Accordingly, we grant the Government’s motion to

        dismiss in part and dismiss the appeal as to all issues within the waiver’s scope, including

        counsel’s challenge to Masias’ conviction based on the grand jury witness’ testimony and

        to the reasonableness of Masias’ sentence. The waiver provision, however, does not

        preclude our review pursuant to Anders of the validity of the guilty plea. See United



                                                      2
USCA4 Appeal: 21-4403       Doc: 25         Filed: 10/17/2022      Pg: 3 of 4




        States v. McCoy, 895 F.3d 358, 364 (4th Cir. 2018). We therefore deny in part the

        Government’s motion to dismiss.

               Because Masias did not seek to withdraw his guilty plea, we review the adequacy

        of the Rule 11 hearing for plain error. United States v. Williams, 811 F.3d 621, 622 (4th

        Cir. 2016); see United States v. Harris, 890 F.3d 480, 491 (4th Cir. 2018) (discussing plain

        error standard). Our review of the record leads us to conclude that Masias entered his

        guilty plea knowingly and voluntarily, that a factual basis supported the plea, and that his

        guilty plea is valid. See United States v. DeFusco, 949 F.2d 114, 116, 119-20 (4th Cir.

        1991). Further, while Masias was an inmate, see 18 U.S.C. § 1791(a)(1), he was prosecuted

        as a principal for aiding and abetting the 18 U.S.C. § 1791(a)(1) offense.

               In accordance with Anders, we have reviewed the entire record in this case and have

        found no meritorious grounds for appeal outside the scope of Masias’ valid appeal waiver.

        We therefore dismiss the appeal as to all issues within the waiver’s scope and affirm the

        remainder of the district court’s judgment. This court requires that counsel inform Masias,

        in writing, of the right to petition the Supreme Court of the United States for further review.

        If Masias requests that a petition be filed, but counsel believes that such a petition would

        be frivolous, then counsel may move in this court for leave to withdraw from

        representation. Counsel’s motion must state that a copy thereof was served on Masias.




                                                      3
USCA4 Appeal: 21-4403         Doc: 25    Filed: 10/17/2022   Pg: 4 of 4




              We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                          AFFIRMED IN PART,
                                                                          DISMISSED IN PART




                                                  4